NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 11-3031
                                    ______________

                                  ROGER FOUCHE,
                                          Appellant

                                           v.

                                     NJ TRANSIT
                                    _____________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                             (D.C. Civ. No. 2-09-03766)
                     Honorable Susan D. Wigenton, District Judge
                                   ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                    June 26, 2012

                BEFORE: FISHER and GREENBERG, Circuit Judges,
                         and OLIVER, District Judge*

                                 (Filed: July 16, 2012)
                                   ______________

                              OPINION OF THE COURT
                                  ______________

GREENBERG, Circuit Judge.

____________________

*Honorable Solomon Oliver, Jr., Chief Judge of the United States District Court for the
Northern District of Ohio, sitting by designation.
       This matter comes on before this Court on an appeal from an order granting

summary judgment dated July 11, 2011, entered on July 14, 2011, in this action under the

Civil Rights Act of 1964 and the New Jersey Law Against Discrimination. The District

Court set forth the background of the case in its comprehensive memorandum opinion

and thus we need not repeat it in detail. Rather, we simply state that the dispute arose out

of plaintiff-appellant Roger Fouche, a full-time bus driver for defendant-appellee New

Jersey Transit Corporation, a previous part-time driver, having sought for religious

reasons an accommodation excusing him from driving on Sundays. To accommodate his

request, New Jersey Transit, which operates on a seven-day per week schedule, would

have been required to shift some Sunday driving to other drivers. This accommodation

would have placed an undue hardship on New Jersey Transit as Fouche’s election not to

drive on certain Sundays would have resulted in a breach of the seniority provision of the

union’s collective bargaining agreement, thus raising a legal issue. Ultimately, after

administrative proceedings that we need not describe, New Jersey Transit discharged

Fouche. This action followed.

       The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1343, and 1367. We

have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review on this appeal, see

Shaver v. Siemens Corp., 670 F.3d 462, 470 (3d Cir. 2012), and thus can affirm only if

“there is no genuine dispute as to any material fact and [New Jersey Transit] is entitled to

a judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       We are in full accord with the opinion of the District Court and will affirm

substantially for the reasons that it set forth. We, however, add the following. Of course,

                                             2
we are respectful of the religious beliefs of an individual who seeks to adjust his work

schedule to conform with those beliefs. Moreover, we do not question Fouche’s sincerity

in explaining his understanding of how his religious obligations affected his activities.

Nevertheless, we think that Fouche’s good faith in taking a full-time position with New

Jersey Transit is questionable because when he took that position he surely knew or

should have known from his prior part-time employment with New Jersey Transit that its

drivers ordinarily are sometimes assigned Sunday driving duties. Furthermore, we are

impressed by New Jersey Transit’s willingness to employ Fouche, as previously, on a

part-time basis when he objected to Sunday driving and thus make it possible for him to

avoid driving on that day.

       The order of July 11, 2011, entered July 13, 2011, will be affirmed.




                                             3